ORDER DENYING APPELLEES’ MOTION TO ASSESS COSTS, AND GRANTING APPELLEES’ MOTION FOR REASONABLE ATTORNEYS’ FEES
HOWELL, CHARLES COOK, Jr., Associate Judge.
May we seek refuge behind the comforting philosophy of Alexander Pope exposed in his Essay on Criticism: “To err is human, to forgive divine.”
These motions were inadvertently overlooked when considering and writing our opinion of affirmance herein, Fla.App., 296 So.2d 572, filed June 25, 1974.
Now, however, appellees’ motion to tax costs “ ‘is hereby denied without prejudice to apply for (them) below.’ ” City of Miami Beach v. Manilow et ux., Fla.App. 3rd 1971, 253 So.2d 910, 911; and Rule 3.16, subd. b, Florida Appellate Rules.
Appellees’ motion for a reasonable attorneys’ fee is granted and we “do herewith enter order directing” appellant Gulf Power Company, a corporation, “to pay” $750.00 “to attorneys of record for appel-lees” J. E. Stack, Jr., and Frances Margaret Stack, husband and wife, et al., “as reasonable attorneys’ fees for services rendered to said appellees in this Court. The filing of certified copy of this order in the Court below will be sufficient authority for the payment of said sums.” State Road Department of Florida v. Brenner et al, Fla.App.2nd, 1967, 208 So.2d 279, 280.
RAWLS, C. J, and JOHNSON, J, concur.